Citation Nr: 1128465	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-25 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative joint disease.  

2.  Entitlement to an initial compensable evaluation for left knee strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision and June 2008 Decision Review Officer (DRO) decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  In the July 2007 rating decision, the RO granted service connection for right knee degenerative joint disease and assigned a 10 percent disability evaluation, effective March 1, 2007.  In the June 2008 DRO decision, the RO granted service connection for left knee strain and assigned a 0 percent disability evaluation, effective March 1, 2007.  The Veteran has expressed disagreement with the disability evaluations assigned.

In May 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims for entitlement to increased ratings for the Veteran's service-connected right and left knee disabilities.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In regards to the service-connected right knee disability, the Veteran contends that the disability is worse than the current evaluation contemplates.  At the May 2011 Board hearing, the Veteran stated that his service-connected right knee disability has worsened in severity since the last VA examination in September 2007.  See hearing transcript, p. 5.  The Veteran asserts that at least a 50 percent evaluation is warranted for his service-connected right knee degenerative joint disease.  

Review of the evidentiary record shows that the Veteran's most recent VA examination in conjunction with his claim was conducted in September 2007.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  Therefore, the Board finds that an additional VA examination is necessary to clarify the current severity of his disability.  

In regards to the Veteran's service-connected left knee disability, the RO granted service connection and assigned a 0 percent disability evaluation, effective March 1, 2007, in a June 2008 DRO decision.  In his August 2008 substantive appeal for his service-connected right knee disability, the Veteran also expressed disagreement with his disability evaluation for his service-connected left knee disability.  The Board finds that the Veteran submitted a timely notice of disagreement (NOD) with regards to the June 2008 DRO decision; however, no statement of the case (SOC) was issued addressing this claim.  Consequently, the Board must remand this issue for the RO to issue a SOC and to give the appellant an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all health care providers where he has received recent treatment for his service-connected knee disabilities.  After receiving this information and any necessary releases, the RO should contact the named medical providers and obtain copies of all related medical records (unless the identified records are already associated with the claims file). 

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right knee and left knee disabilities.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  The examiner should set forth the Veteran's range of motion findings and note any pain, pain on use, weakness, incoordination, or excess fatigability.  If feasible the examiner should portray any additional functional limitation of the knees due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated and discussed in the examination report.  If the Veteran does not have pain or any of the other factors, that fact should be noted as well.  The examiner should also report whether the Veteran has any recurrent instability or lateral subluxation of the knees, and if so, should describe whether such instability or subluxation is slight, moderate, or severe in degree.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  A rationale for any conclusion reached should be provided.  

3.  Issue a SOC to the Veteran and his representative, addressing the issue of entitlement to an initial compensable evaluation for left knee strain.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

4.  After conducting any additional development, readjudicate the claim currently on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


